          CASE 0:20-cr-00104-NEB-TNL Doc. 74 Filed 01/13/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,                         Case No. 20‐cr‐104 (1) (NEB/TNL)

                       Plaintiff,
v.                                                                 ORDER

MATTHEW LEE RUPERT,

                       Defendant.




       On November 24, 2020, the Chief Judge of the U.S. District Court for the

District of Minnesota entered General Order No. 22, which continued all in‐

person hearings, unless the presiding judge determines that an in‐person hearing

is necessary, through January 31, 2021, and states that no new criminal trial may

commence before February 1, 2021. See General Order No. 22 in re: Updated

Guidance to Court Operations Under the Exigent Circumstances Created by

COVID‐19 (November 24, 2020)1. General Order No. 22 further provides that the

presiding judge will enter orders in individual cases to extend deadlines and

exclude time under the Speedy Trial Act to address delays attributable to

COVID‐19. General Order No. 22 also vacates General Order 18, entered on


1All General Orders related to the COVID-19 outbreak may be found on the court’s website at
www.mnd.uscourts.gov.
          CASE 0:20-cr-00104-NEB-TNL Doc. 74 Filed 01/13/21 Page 2 of 4




August 27, 2020, which addressed criminal proceedings and trials, and General

Order 20, entered on November 4, 2020, which addressed jury trials.2

        General Order No. 22, which is hereby incorporated by reference, was

implemented based on: (1) the President declaring a national state of emergency

in response to COVID‐19; (2) the Governor of the State of Minnesota declaring a

peacetime emergency to coordinate strategy to protect Minnesotans from

COVID‐19 and the extension of that order; (3) the Governor of the State of



2On March 13, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered a
General Order continuing all jury trials through April 27, 2020, and continuing all trial specific deadlines
in criminal cases through April 27, 2020. See General Order in re: Court Operations Under the Exigent
Circumstances Created by COVID-19 (March 13, 2020). On March 17, 2020, the Chief Judge of the U.S.
District Court for the District of Minnesota entered General Order No. 2 continuing all criminal
proceedings, including grand juries, through April 16, 2020. See General Order No. 2 in re: Updated
Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19 (March 17, 2020).
On April 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered General
Order No. 9, which continued all criminal proceedings that cannot be conducted using
videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, with the
consent of the defendant after consultation with counsel until May 17, 2020. See General Order No. 9 in
re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19
(April 15, 2020). On May 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota
entered General Order No. 14, which continued all criminal proceedings that cannot be conducted using
videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, until July
5, 2020. See General Order No. 14 in re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19 (May 15, 2020). On June 26, 2020, the Chief Judge of the U.S. District
Court for the District of Minnesota entered General Order 17, which allowed for limited in-person
proceedings to start on July 13, 2020, for defendants who decline to consent to conducting the proceeding
using videoconferencing, or telephone conferencing if videoconferencing is not reasonably available.
General Order 17 also noted that criminal jury trials may take place after July 6, 2020. See General Order
No. 17 in re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by
COVID-19 (June 26, 2020). On August 27, 2020, the Chief Judge of the U.S. District Court for the District
of Minnesota entered General Order No. 18, which resumed limited jury trials in September 2020 but
provided that because only a limited number of trials may take place at the same time, criminal jury trials
may be continued until the date that the criminal jury trial commences. See General Order No. 18 in re:
Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19 (August
27, 2020). Then, on November 4, 2020, the Chief Judge of the U.S. District Court, District of Minnesota
entered General Order No. 20, which continued all jury trials not yet commenced as of the date of the
order through December 31, 2020.

                                                     2
        CASE 0:20-cr-00104-NEB-TNL Doc. 74 Filed 01/13/21 Page 3 of 4




Minnesota issuing Emergency Executive Order 20‐99, Implementing a Four

Week Dial Back on Certain Activities to Slow the Spread of COVID‐19, which

imposes certain restrictions on Minnesota residents; (4) the COVID‐19

restrictions imposed by local detention facilitates that impact the abilities of

pretrial detainees to consult with legal counsel and appear in‐person at a U.S.

Courthouse; (5) the Bureau of Prisons modified operations that affects inmate

movement; (6) the resumption of limited in‐person criminal hearings in July 2020

and the resumption of limited jury trials in September 2020; (7) Minnesota’s

current high COVID‐19 infection rates, with active COVID‐19 cases at record

highs; and (8) the interests of the health of courtroom participants and court staff,

the constitutional rights of criminal defendants, the ability to conduct certain

criminal proceedings via videoconference or telephone conference under the

CARES Act, and the public’s interest in and the Court’s duty to ensure the

effective and expeditious administration of justice. Specifically, Order No. 22

states the following concerning the Speedy Trial Act:

             If the criminal jury trial must be continued, the Court
             finds that the time of the continuances implemented by
             this order will be excluded under the Speedy Trial Act,
             as the Court specifically finds that the ends of justice are
             served by ordering the continuances and outweigh the
             best interests of the public and of the criminal defendants

                                          3
        CASE 0:20-cr-00104-NEB-TNL Doc. 74 Filed 01/13/21 Page 4 of 4




             under 18 U.S.C. § 3161(h)(7)(A). Absent further order of
             the Court or any individual judge, the period of
             exclusion shall be from March 17, 2020, or the date of the
             indictment, whichever is later, to the date that the
             criminal jury trial commences.

      The defendant is awaiting a jury trial and due to the challenges created by

COVID‐19, the Court unable to commence the jury trial until June 22, 2021.

For the reasons addressed in General Order No. 22, and the well‐documented

concerns about COVID‐19, the trial is unable to commence until June 22, 2021,

the Court specifically finds that the ends of justice served by ordering the

extension outweighs the best interests of the public and the defendant’s right to a

speedy trial, under 18 U.S.C. § 3161(h)(7)(A). In addition, under 18 U.S.C. §

3161(h)(7)(B)(i), the Court finds that a miscarriage of justice would result if time

were not excluded under these unique circumstances. Accordingly, the time

period between March 17, 2020 and June 22, 2021, will be excluded under the

Speedy Trial Act, absent further order of the Court.

IT IS SO ORDERED

Dated: January 13, 2021                       s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Court




                                          4
